Citation Nr: 1103745	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected 
tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at a Decision Review Officer 
(DRO) hearing in April 2007.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2008 letter, the RO informed the Veteran that the 
Board Video Conference hearing he requested in connection with 
his appeal was scheduled for March 11, 2008.

The report of a March 7, 2008 telephone conversation reflects 
that the Veteran requested that the RO reschedule his hearing due 
to the weather, which was presumably inclement.

Applicable regulations provide that a request for a change in 
hearing date can be submitted at any time up to two weeks prior 
to the scheduled hearing if good cause is shown.  See 38 C.F.R. § 
20.704(c) (2010).

Although the Veteran's request was untimely, he explained that he 
was unable to attend his scheduled hearing as a result of the 
weather.  The Board finds this to be good cause for rescheduling.  
See Id.  As such, this case must be remanded to afford the 
Veteran and his representative the opportunity to appear at a 
Video Conference hearing before a member of the Board following 
all appropriate procedures.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference 
hearing before a Veterans Law Judge.  The 
Veteran and his representative should be 
notified in writing of the date, time, and 
location of the hearing.  Such notice should 
be associated with the claims file.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


